Exhibit COMMERCIAL LEASE AGREEMENT THIS COMMERCIAL LEASE AGREEMENT (hereinafter called the "Lease") is made this 11 day of March, 2009 by and between POLARIS CEDAR CREST, LLC, a Pennsylvania limited liability company, which has as its address 7562 Perm Drive, Suite 100, Allentown, Pennsylvania 18106, or its assignee or nominee (the "Lessor") AND EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania financial institution, which has as its address 100 Gateway Drive, Suite 100, Bethlehem, Pennsylvania 18017 (the "Lessee"). WITNESSETH: WHEREAS, VIST Bank, f/k/a Madison Bank, a division of Leesport Bank ("VIST"), has succeeded to the interests of Center Square Associates, a Pennsylvania general partnership as owner of the fee interest in certain tract or parcel of land located in Salisbury Township, Lehigh County, Pennsylvania, as more particularly described in Exhibit "A"attached hereto and made a part hereof (the "Premises"), pursuant to VIST's purchase of the Premises at the January 23, 2009 Lehigh County Sheriffs Sale; and WHEREAS, VIST, pursuant to its rights in that certain Subordination, Non-Disturbance and Attornment Agreement dated October 2, 2007 and recorded in the Lehigh County Recorder of Deeds office on December 28, 2007 at Document ID# 7458028, has succeeded to the rights of Center Square Associates as the Ground Lessor of all improvements, including but not limited to the bank building (the "Improvements") located upon the Premises pursuant to that certain Ground Lease dated July 12, 2005, as amended by those certain four (4) Amendments thereto (collectively, the "Ground Lease"); and WHEREAS, VIST and Lessee, also the tenant under the Ground Lease, have agreed to terminate the Ground Lease on the day of Closing of the sale of the Premises from VIST to Lessor; and WHEREAS, VIST and Lessor have executed an Agreement of Sale dated January 22, 2009 (the "Agreement of Sale") pursuant to which Lessor, subject to certain conditions contained therein, is the equitable owner of the Premises; and WHEREAS, Lessee has requested that Lessor construct on the Premises a bank building in accordance with the Site Plan prepared by Bohler Engineering, Inc. revised March 28, 2007 and recorded on July 26, 2007 ("Site Plan"), and Lessor has in fact substantially completed construction thereof, and which the Improved Lease Premises the Lessee will then lease from Lessor. NOW, THEREFORE, the parties hereto, in consideration of the covenants and agreements herein, and intending to be legally bound hereby, agree as follows: 1.
